L. Richardson

suggested that a civil action had been commenced by Brown against these defendants for the same assault and batter, which was now pending, and he moved the Court that this indictment be continued until the civil action should be decided.
The Attorney-General observed that there was no ground for a continuance, unless the party injured was to be used as a witness for the government, upon the trial of the indictment, which was not intended in this case; and he said that this point was so ruled by the Chief Justice at the sittings in Middlesex after the last October term. And of this opinion was the whole Court. The defendants were ordered to recognize for their appearance de die in diem, until their trial. They afterwards retracted their plea of not guilty, pleaded guilty, and were severally sentenced to thirty days’ imprisonment. (a)

 Commonwealth vs. Willard, 1 Mass. Rep. 6.